Order                                                                         Michigan Supreme Court
                                                                                    Lansing, Michigan

  September 17, 2014                                                                  Robert P. Young, Jr.,
                                                                                                 Chief Justice

  147235 & (6)                                                                         Michael F. Cavanagh
                                                                                       Stephen J. Markman
                                                                                           Mary Beth Kelly
                                                                                            Brian K. Zahra
  _______________________________________                                           Bridget M. McCormack
                                                                                          David F. Viviano,
                                                                                                      Justices
  In re:
  The Honorable Sheila Ann Gibson                                  SC: 147235
  Judge, 3rd Circuit Court
  Detroit, Michigan

  _______________________________________/

          On June 11, 2013, the Judicial Tenure Commission filed a Decision and
  Recommendation. It was accompanied by a Settlement Agreement with the respondent,
  Third Circuit Court Judge Sheila Ann Gibson, who consented to the Commission’s
  findings of fact and conclusions of law, and to the Commission’s recommendation that
  she be publicly censured. On September 25, 2013, this Court entered an order remanding
  the matter to the Commission for further explication, retaining jurisdiction. The
  Commission issued a Supplemental Decision and Recommendation on November 12,
  2013. On March 7, 2014, this Court entered an order rejecting the recommendation of a
  public censure and remanding the matter to the Commission for a new recommendation
  or a status report, retaining jurisdiction.

         The Commission issued its Second Decision and Recommendation on April 14,
  2014. It is accompanied by an amended settlement agreement, in which the respondent
  stipulated to findings of fact, and consented to a sanction that would be no greater than a
  public censure and 30-day suspension without pay.

          As we conduct our de novo review of this matter, we are mindful of the standards
  set forth in In re Brown, 461 Mich 1291, 1292-1293 (2000):

           [E]verything else being equal:

           (1)    misconduct that is part of a pattern or practice is more serious than
           an isolated instance of misconduct;

           (2)   misconduct on the bench is usually more serious than the same
           misconduct off the bench;

           (3)    misconduct that is prejudicial to the actual administration of justice
           is more serious than misconduct that is prejudicial only to the appearance of
           propriety;
                                                                                      2

      (4)     misconduct that does not implicate the actual administration of
      justice, or its appearance of impropriety, is less serious than misconduct
      that does;

      (5)   misconduct that occurs spontaneously is less serious than
      misconduct that is premeditated or deliberated;

      (6)    misconduct that undermines the ability of the justice system to
      discover the truth of what occurred in a legal controversy, or to reach the
      most just result in such a case, is more serious than misconduct that merely
      delays such discovery;

      (7)     misconduct that involves the unequal application of justice on the
      basis of such considerations as race, color, ethnic background, gender, or
      religion are more serious than breaches of justice that do not disparage the
      integrity of the system on the basis of a class of citizenship.

      The JTC should consider these and other appropriate standards that it may
      develop in its expertise, when it offers its recommendations.

      In this case, those standards are being applied to the findings of the Judicial
Tenure Commission. The Commission adopted the stipulations of fact agreed to by the
respondent and the examiner. We adopt the following findings of the Commission as our
own:

      1.     Judge Gibson is, and at all material times was, a judge of the 3rd
      Circuit Court in Detroit, Michigan.

      2.     As a judge, she is subject to all the duties and responsibilities
      imposed on judges by the Michigan Supreme Court, and she is subject to
      the standards for discipline set forth in MCR 9.104 and MCR 9.205.

      3.     On November 8, 2012, Detroit-area television station WXYZ-TV
      broadcast a story about Judge Gibson. The story basically stated that they
      had monitored the times Judge Gibson had arrived at the Lincoln Hall of
      Justice and had left the Hall of Justice during the week of October 14, 2012.

      4.    WXYZ-TV reported that on Monday, October 15, 2012, Judge
      Gibson arrived at the courthouse parking lot at 10:55 a.m. and took the
      bench at approximately 11:00 a.m.

      5.     There were 18 matters set for hearing the morning of the 15th: 10
      matters at 9 a.m., two matters at 9:30 a.m., and six matters at 10:00 a.m.
                                                                                3

Litigants, attorneys, and witnesses were present in the courtroom as early as
9 a.m. Therefore, some of the litigants, attorneys and witnesses may not
have been able to have their matter addressed in as timely a fashion as they
would have had if Judge Gibson had arrived at the courthouse by 9 a.m.

6.    WXYZ-TV reported that on Tuesday, October 16, 2012, Judge
Gibson arrived at the courthouse parking lot at 10:38 a.m. and took the
bench at approximately 11:00 a.m.

7.     There were 16 matters set for hearing the morning of the 16th: 11
matters at 9 a.m., two matters at 9:30 a.m., and three matters at 10:00 a.m.
Litigants, attorneys, and witnesses were present in the courtroom as early as
9 a.m. Therefore, some of the litigants, attorneys and witnesses may not
have been able to have their matter addressed in as timely a fashion as they
would have had if Judge Gibson had arrived at the courthouse by 9 a.m.

8.    WXYZ-TV reported that on Wednesday, October 17, 2012, Judge
Gibson arrived at the courthouse parking lot at 10:58 a.m. and took the
bench at approximately 11:00 a.m.

9.     There were 22 matters set for hearing the morning of the 17th: eight
matters at 9 a.m., eight matters at 9:30 a.m., and six matters at 10:00 a.m.
Litigants, attorneys, and witnesses were present in the courtroom as early as
9 a.m. Therefore, some of the litigants, attorneys and witnesses may not
have been able to have their matter addressed in as timely a fashion as they
would have had if Judge Gibson had arrived at the courthouse by 9 a.m.

10.   WXYZ-TV reported that on Thursday, October 18, 2012, Judge
Gibson arrived at the courthouse parking lot at 10:30 a.m. and took the
bench at approximately 11:00 a.m.

11.    There were 15 matters set for hearing the morning of the 18th: six
matters at 9 a.m., four matters at 9:30 a.m., and five matters at 10:00 a.m.
Litigants, attorneys, and witnesses were present in the courtroom as early as
9 a.m. Therefore, some of the litigants, attorneys and witnesses may not
have been able to have their matter addressed in as timely a fashion as they
would have had if Judge Gibson had arrived at the courthouse by 9 a.m.

12.    WXYZ-TV reported that on Friday, October 19, 2012, Judge Gibson
arrived at the courthouse parking lot at 10:05 a.m. and took the bench at
approximately 11:00 a.m.
                                                                                      4

      13.    There were 15 matters set for hearing the morning of the 19th: three
      matters at 9 a.m., 10 matters at 9:30 a.m., and two matters at 10:00 a.m.
      Litigants, attorneys, and witnesses were present in the courtroom as early as
      9 a.m. Therefore, some of the litigants, attorneys and witnesses may not
      have been able to have their matter addressed in as timely a fashion as they
      would have had if Judge Gibson had arrived at the courthouse by 9 a.m.

      14.   WXYZ-TV reported that on these five days Judge Gibson left the
      courthouse between 4:00 p.m. and 4:30 p.m.

      We also adopt the Commission’s conclusion that these facts demonstrate, by a
preponderance of the evidence, that the respondent breached the standards of judicial
conduct in the following ways:

            The Commission finds that Respondent has committed judicial
      misconduct, violat[ed] the Code of Judicial Conduct, creat[ed] the
      appearance of impropriety and breach[ed] the standards of judicial conduct.
      Respondent is responsible for all of the following:

             (a)    Misconduct in office, as defined by the Michigan
             Constitution of 1963, as amended, Article 6, Section 30, and
             MCR 9.205;

             (b)     Conduct clearly prejudicial to the administration of
             justice, as defined by the Michigan Constitution of 1963, as
             amended, Article 6, Section 30, and MCR 9.205;

             (c)   Failure to establish, maintain, enforce and personally
             observe high standards of conduct [so] that the integrity and
             independence of the judiciary may be preserved, contrary to
             the Code of Judicial Conduct, Canon 1;

             (d)    Irresponsible or improper conduct which erodes public
             confidence in the judiciary, in violation of the Code of
             Judicial Conduct, Canon 2A;
                                                                                                                5


               (e)   Conduct involving impropriety and the appearance of
               impropriety, in violation of the Code of Judicial Conduct,
               Canon 2A;

               (f)   Conduct which is prejudicial to the proper
               administration of justice, in violation of MCR 9.104(1);

               (g)    Conduct which exposes the legal profession or the
               courts to obloquy, contempt, censure, or reproach, in
               violation of MCR 9.104(2); and

               (h)    Lack of personal responsibility for her own behavior
               and for the proper conduct and administration of the court in
               which she presides, contrary to MCR 9.205(A).

       After reviewing the Second Decision and Recommendation of the Judicial Tenure
Commission, the settlement agreement, the clarification of the amended settlement
agreement, the standards set forth in Brown, and the above findings and conclusions, we
accept the recommendation of the Commission and ORDER that the Honorable Sheila
Ann Gibson be publicly censured and suspended without pay for 30 days, effective 21
days from the date of this order. This order further stands as our public censure.

      KELLY, J., not participating.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 17, 2014
       h0910
                                                                              Clerk